Case 2:20-cv-14319-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 1 of 35



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA



  PAM ARTHUR and DOROTHY KAMM on :
  behalf of themselves and all others similarly :
  situated,                                     :
                                                :
               Plaintiffs,                      :               CIVIL ACTION NO.:
                                                :
  v.                                            :
                                                :
  BLACKBAUD, INC.,                              :
                                                :
               Defendant.                       :
  _________________________________________ :

                                  CLASS ACTION COMPLAINT

            1.   Plaintiffs, Pam Arthur and Dorothy Kamm, individually and on behalf of all

  others similarly situated, bring this action against Defendant Blackbaud, Inc. (“Blackbaud” or

  “Defendant”) to obtain damages, restitution, and injunctive relief for the Class, as defined below,

  from Defendant. Plaintiffs make the following allegations upon information and belief, except

  as to their own actions, the investigation of their counsel, and the facts that are a matter of public

  record.

                                        NATURE OF THE ACTION

            2.   This class action arises out of the May of 2020, ransomware attack and data

  breach (“Data Breach”) of several schools, healthcare, non-profit companies, and other

  organizations (collectively “Clients”) whose data and servers were managed, maintained, and

  secured by Blackbaud.      The Clients’ data and servers contained identifying, sensitive, and

  personal data from students, patients, donors, and other individual users, including Plaintiffs’. As

  a result of the Data Breach, Plaintiffs and thousands of other Class Member users suffered



                                                    1
Case 2:20-cv-14319-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 2 of 35



  ascertainable losses in the form of out-of-pocket expenses and the value of their time reasonably

  incurred to remedy or mitigate the effects of the attack. Additionally, Plaintiffs and Class

  Members’ sensitive personal information—which was entrusted to Defendant, its officials and

  agents—was compromised and unlawfully accessed due to the Data Breach.                 Information

  compromised in the Data Breach included a copy of a subset of information retained by

  Blackbaud, including name(s), addresses, phone numbers, and other personal information. True

  and accurate copies of the notices of data breach mailed to Plaintiffs (“Notice”) is attached

  hereto, and Defendant’s exemplar Notice is available on its website.1 Contrary to the

  representations in the Notice regarding the type of accessed information, it is believed based on

  statements by Defendant’s Clients directing Class Members to monitor suspicious activity of

  their credit and accounts, that Social Security Numbers, credit card numbers, bank account

  numbers, and additional personally identifiable information (collectively “Private Information”)

  may also have been compromised.

           3.     Plaintiffs bring this class action lawsuit on behalf of themselves and those

  similarly situated, in order to, (1) address Defendant’s inadequate safeguarding of Class

  Members’ Private Information, which Defendant managed, maintained, and secured; (2) for

  failing to provide timely and adequate notice to Plaintiffs and other Class Members that their

  information had been subject to the unauthorized access of an unknown third-party; (3) for

  failing to identify all information that was accessed; and (4) for failing to provide Plaintiffs and

  Class Members with any redress for the Data Breach.

           4.     Defendant maintained and secured the Private Information in a reckless manner,

  including, inter alia, failing to safeguard against ransomware attacks. In particular, the Private



  1
      https://www.blackbaud.com/securityincident (Last Accessed August 12, 2020).
                                                   2
Case 2:20-cv-14319-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 3 of 35



  Information was maintained on Defendant’s computer network in a condition vulnerable to

  cyberattacks. Upon information and belief, the mechanism of the cyberattack and potential for

  improper disclosure of Plaintiffs and Class Members’ Private Information was a known risk to

  Defendant, and thus Defendant was on notice that failing to take steps necessary to secure the

  Private Information from those risks left that property in a dangerous condition.

           5.     In addition, Defendant and their employees failed to properly monitor the

  computer network and systems that housed the Private Information; failed to implement

  appropriate policies to ensure secure communications; and failed to properly train employees

  regarding ransomware attacks. Had Defendant properly monitored their network, security, and

  communications, it would have discovered the cyberattack sooner or prevented it altogether. In

  fact, Blackbaud has announced it has “already implemented changes to prevent this specific

  issue from happening again.”2 In other words, had these changes been in place previously, this

  incident would not have happened and Plaintiffs and Class Members’ Private Information would

  not have been accessed.

           6.     Plaintiffs and Class Members’ identities and Private Information are now at risk

  because of Defendant’s negligent conduct as the Private Information that Defendant collected

  and maintained was in the hands of data thieves. Defendant cannot reasonably maintain that the

  data thieves destroyed the subset copy simply because Defendant paid the ransom and the data

  thieves confirmed the copy was destroyed. In fact, the notices advise the affected individuals to

  monitor their own credit, suspicious account activity, and notify the school or non-profit of

  suspicious activity related to his or her credit. Despite this, Defendant has not offered any

  manner of redress, including, inter alia, credit monitoring.



  2
      https://www.blackbaud.com/securityincident (Last Accessed August 12, 2020).
                                                   3
Case 2:20-cv-14319-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 4 of 35



          7.      Armed with the Private Information accessed in the Data Breach, data thieves can

  commit a variety of crimes including, e.g., opening new financial accounts in class members’

  names, taking out loans in class members’ names, using Plaintiffs and Class Members’ names to

  obtain medical services, using class members’ information to obtain government benefits, filing

  fraudulent tax returns using class members’ information, obtaining driver’s licenses in class

  members’ names, but with another person’s photograph, and giving false information to police

  during an arrest.

          8.      As a result of the Data Breach, Plaintiffs and Class Members have been exposed

  to a heightened and imminent risk of fraud and identity theft. Plaintiffs and Class Members, at

  their own cost, must now and in the future closely monitor their financial accounts to guard

  against identity theft.

          9.      Consequently, Plaintiffs and Class Members will also incur out of pocket costs

  for, e.g., purchasing credit monitoring services, credit freezes, credit reports, or other protective

  measures to deter and detect identity theft.

          10.     By their Complaint, Plaintiffs seeks to remedy these harms on behalf of

  themselves and all similarly-situated individuals, whose Private Information was accessed during

  the Data Breach.

          11.     Plaintiffs seek remedies including, but not limited to, compensatory damages,

  reimbursement of out-of-pocket costs, and injunctive relief including improvements to

  Defendant’s data security systems, future annual audits, and adequate credit monitoring services

  funded by Defendant.




                                                   4
Case 2:20-cv-14319-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 5 of 35



         12.     Accordingly, Plaintiffs brings this action against Defendant seeking redress for

  their unlawful conduct, and asserting claims for: (i) negligence, (ii) violation of privacy, (iii)

  negligence per se, (iv) breach of express contract, and (v) breach of implied contract.

                                                PARTIES

         13.     Plaintiff Pam Arthur is a resident and citizen of Stuart, Martin County, Florida.

         14.     Plaintiff Dorothy Kamm is a resident and citizen of Port St. Lucie, St. Lucie

  County. Florida.

         15.     Defendant Blackbaud is a Delaware corporation with its principal place of

  business located on Daniel Island, Charleston County, South Carolina.

         16.     Defendant manages, maintains, and provides cybersecurity for the data obtained

  by its clients who are, inter alia, schools and non-profit companies, including Bread for the

  World and Planned Parenthood, which maintained Plaintiffs’ Private Information.

                                   JURISDICTION AND VENUE

         17.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

  1332(d)(2)(A), as modified by the Class Action Fairness Act of 2005, because at least one

  member of the Class, as defined below, is a citizen of a different state than Defendant, there are

  more than 100 members of the Class, and the aggregate amount in controversy exceeds

  $5,000,000 exclusive of interest and costs.

         18.     This Court has personal jurisdiction over this action because Defendant holds its

  principal place of business in this District has sufficient minimum contacts with this District and

  has purposefully availed itself of the privilege of doing business in this District such that it could

  reasonably foresee litigation being brought in this District.




                                                    5
Case 2:20-cv-14319-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 6 of 35



         19.     Venue is proper in this District under 28 U.S.C. § 1391(b)(2) because a

  substantial part of the events or omissions giving rise to the claim occurred in this District.

                                     DEFENDANT’S BUSINESS

         20.     Since originally incorporating in New York in 1982,3 Blackbaud has become “the

  world’s leading cloud software company powering social good.” This includes providing its

  clients with “cloud software, services, expertise, and data intelligence…” It is a publically

  traded company with clients that include “nonprofits, foundations, corporations, education

  institutions, healthcare institutions, and the individual change agents who support them.” 4

         21.     In 2019, Blackbaud reported that it had “45,000 customers located in over 100

  countries,” with a “total addressable market (TAM)… greater than $10 billion.” 5

         22.     In the ordinary course of doing business with Defendant’s clients, individuals are

  regularly required to provide Defendant’s clients with sensitive, personal and private information

  that is then stored, maintained, and secured by Defendant. This information includes or may

  include:

                     •   Name, address, phone number and email address;

                     •   Date of birth;

                     •   Demographic information;

                     •   Social Security numbers;

                     •   Credit card account numbers;

                     •   Bank account numbers;


  3
    https://investor.blackbaud.com/static-files/9cd70119-4e13-4d47-b068-3c228c580417 (Last
  Accessed August 12, 2020).
  4
    https://www.blackbaud.com/company (Last Accessed August 12, 2020).
  5
    https://investor.blackbaud.com/static-files/9cd70119-4e13-4d47-b068-3c228c580417 (Last
  Accessed August 12, 2020).
                                                    6
Case 2:20-cv-14319-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 7 of 35



                     •   Educational history;

                     •   Healthcare information;

                     •   Insurance information and coverage;

                     •   Photo identification;

                     •   Employer information;

                     •   Donor contribution information; and

                     •   Other information that may be deemed necessary to provide care.

         23.     In its 2019 Annual Report, Blackbaud specifically addressed its known

  susceptibility to cyberattacks. Specifically the report states,

         If the security of our software is breached, we fail to securely collect, store and
         transmit customer information, or we fail to safeguard confidential donor data,
         we could be exposed to liability, litigation, penalties and remedial costs and our
         reputation and business could suffer.

         Fundamental to the use of our solutions is the secure collection, storage and
         transmission of confidential donor and end user data and transaction data,
         including in our payment services. Despite the network and application security,
         internal control measures, and physical security procedures we employ to
         safeguard our systems, we may still be vulnerable to a security breach,
         intrusion, loss or theft of confidential donor data and transaction data, which
         may harm our business, reputation and future financial results. [Emphasis
         Added].

         Like many major businesses, we are, from time to time, a target of cyber-attacks
         and phishing schemes, and we expect these threats to continue. Because of the
         numerous and evolving cybersecurity threats, including advanced and persistent
         cyber-attacks, phishing and social engineering schemes, used to obtain
         unauthorized access, disable or degrade systems have become increasingly more
         complex and sophisticated and may be difficult to detect for periods of time,
         we may not anticipate these acts or respond adequately or timely... [Emphasis
         Added]…

         Further, the existence of vulnerabilities, even if they do not result in a security
         breach, may harm client confidence and require substantial resources to address,
         and we may not be able to discover or remedy such security vulnerabilities before




                                                    7
Case 2:20-cv-14319-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 8 of 35



         they are exploited, which may harm our business, reputation and future financial
         results. 6

         24.     Because of the highly sensitive and personal nature of the information Defendant

  maintains, manages, and secures with respect to it clients and their users, Defendant has

  acknowledged to their clients and users that this information will be comprehensively secured.

         25.     Blackbaud’s Privacy Policy North America (“Privacy Policy”) expressly applies

  as follows:

         At Blackbaud, we are committed to protecting your privacy. This Policy applies
         to Blackbaud’s collection and use of personal data in connection with our
         marketing and provision of the Blackbaud Solutions, customer support and other
         services (collectively, the “Services”), for example if you are a customer, visit the
         website, interact with us at industry conferences, or work for a current or
         prospective customer of the Services.

         If you’re a constituent, supporter, patient or student of one of our customers, to
         which we provide the Services, your data will be used in accordance with that
         customer’s privacy policy. In providing the Services, Blackbaud acts as a service
         provider and thus, this Policy will not apply to constituents of our customers.7

         26.     With regard to securing its constituents, supporters, patients or students of one of

  Defendant’s customers, Defendant further represents with regard to the security of personal

  information:

         We restrict access to personal information collected about you at our website to
         our employees, our affiliates’ employees, those who are otherwise specified in
         this Policy or others who need to know that information to provide the Services to
         you or in the course of conducting our business operations or activities. While no
         website can guarantee exhaustive security, we maintain appropriate physical,
         electronic and procedural safeguards to protect your personal information
         collected via the website. We protect our databases with various physical,
         technical and procedural measures and we restrict access to your information by
         unauthorized persons.



  6
    https://investor.blackbaud.com/static-files/9cd70119-4e13-4d47-b068-3c228c580417 (Last
  Accessed August 10, 2020).
  7
    https://www.blackbaud.com/company/privacy-policy/north-america (Last Accessed August 12,
  2020).
                                                  8
Case 2:20-cv-14319-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 9 of 35



         We also advise all Blackbaud employees about their responsibility to protect
         customer data and we provide them with appropriate guidelines for adhering to
         our company’s business ethics standards and confidentiality policies. Inside
         Blackbaud, data is stored in password-controlled servers with limited access.8

         27.     Blackbaud has made additional commitments to the maintenance of student’s

  private information. In April of 2015 with regard to its K-12 school providers, Defendant signed

  a pledge to respect student data privacy to safeguard student information. The Student Privacy

  Pledge, developed by the Future of Privacy Forum (FPF) and the Software & Information

  Industry Association (SIIA), was created to “safeguard student privacy in the collection,

  maintenance and use of personal information.”9

         28.     In signing the Student Privacy Pledge, Blackbaud specifically represented to

  students and parents of its K-12 school providers that it would, inter alia, (1) “[m]aintain a

  comprehensive security program:” and (2) “[b]e transparent about collection and use of student

  data.”10

         29.     In further support of this representation and promise to student and parent users,

  Travis Warrant, president of Blackbaud’s K-12 Private Schools Group, stated:

               Blackbaud is committed to protecting sensitive student data and security…
               The Pledge will better inform our customers, service providers and the
               general public of our dedication to protecting student privacy.” The Pledge
               details ongoing industry practices that meet (and in some cases, exceed) all
               federal requirements, and encourages service providers to more clearly
               articulate their data privacy practices.11




  8
    Id.
  9
    https://www.blackbaud.com/home/2015/04/22/blackbaud-signs-pledge-to-respect-student-data-
  privacy (Last Accessed August 12, 2020).
  10
     Id.
  11
     Id.
                                                   9
Case 2:20-cv-14319-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 10 of 35



          30.     Despite such representations and promises, Defendant failed to adequately secure

   and protect numerous K-12 providers and thousands of students Private Information, by allowing

   the Private Information to be copied and potentially used or sold at a later date.

          31.     Further, due to the Health Information Portability and Accountability Act

   (HIPPA), Defendant had additional obligations to secure patient users’ information for

   healthcare Clients.

          32.     Defendant has further failed Plaintiffs and Class Members by failing to

   adequately secure and protect their Private Information, by allowing the Private Information to

   be copied and potentially used or sold at a later date.

          33.     Defendant further failed Plaintiffs and Class Members by failing to adequately

   notify them of the ransomware attack or provide any remedy other than late notice.

                           THE CYBERATTACK AND DATA BREACH

          34.     Prior to the ransomware attack, clients, constituents, supporters, patients, and

   students provided sensitive and identifying Private Information to Blackbaud as part of, inter

   alia, seeking education from K-12 school providers and universities; seeking healthcare from

   healthcare providers; making donations to non-profit companies; and in other ways seeking

   services through Blackbaud’s clients. When providing such information, these individuals had

   the expectation that Defendant, as the manager and securer of this Private Information, would

   maintain security against hackers and cyberattacks.

          35.     Defendant maintained Plaintiffs and Class Members’ Private Information on a

   shared network, server, and/or software.       Despite its own awareness of steady increases of

   cyberattacks on health care, schools, and other facilities over the course of recent years,




                                                    10
Case 2:20-cv-14319-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 11 of 35



   Defendant did not maintain adequate security of Plaintiffs and Class Members’ data, to protect

   against hackers and cyberattacks.

            36.     According to its own statements, in May of 2020, Defendant discovered a

   ransomware attack that attempted to “disrupt business by locking companies out of their own

   data and servers.”12 According to Defendant’s statements:

            After discovering the attack, our Cyber Security team—together with independent
            forensics experts and law enforcement—successfully prevented the cybercriminal
            from blocking our system access and fully encrypting files; and ultimately
            expelled them from our system. Prior to our locking the cybercriminal out, the
            cybercriminal removed a copy of a subset of data from our self-hosted
            environment. The cybercriminal did not access credit card information, bank
            account information, or social security numbers. Because protecting our
            customers’ data is our top priority, we paid the cybercriminal’s demand with
            confirmation that the copy they removed had been destroyed. Based on the nature
            of the incident, our research, and third party (including law enforcement)
            investigation, we have no reason to believe that any data went beyond the
            cybercriminal, was or will be misused; or will be disseminated or otherwise made
            available publicly… The subset of customers who were part of this incident have
            been notified and supplied with additional information and resources. We
            apologize that this happened and will continue to do our very best to supply help
            and support as we and our customers jointly navigate this cybercrime incident.13

            37.     Upon information and belief, the ransomware attack began in February of 2020

   and continued for approximately three months until it was stopped in May of 2020.

            38.     Although Defendant claims that social security numbers, credit card information,

   or bank account information was not accessed, the Notice advises individuals whose Private

   Information was accessed to, inter alia, “be on alert for any suspicious activity or attempts at

   identity theft…” Exhibit A.




   12
        https://www.blackbaud.com/securityincident (Last Accessed August 12, 2020).
   13
        Id.
                                                   11
Case 2:20-cv-14319-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 12 of 35



            39.     Defendant did not have a sufficient process or policies in place to prevent such

   cyberattack, which is evident by its own statements that it has “ already implemented changes to

   prevent this specific issue from happening again.”14

            40.     The acknowledged types of data which “may” have been exposed included

   “name, postal address, email address, phone number, and demographic data…” Exhibit A.

            41.     Defendant cannot reasonably rely on the word of data thieves or “certificate of

   destruction” issued by those same thieves, that the copied subset of any Private Information was

   destroyed.     Further, upon information and belief, Defendant cannot be assured that Social

   Security numbers, Bank Account numbers, and Credit Card numbers were not also accessed and

   retained by the data thieves, or else it would not have advised its clients to advise affected

   individuals to monitor accounts for suspicious activity. Despite such advice, Defendant has

   failed to offer its clients or their users any remedy, including credit monitoring.

            42.     Despite having knowledge of the attack since at least May of 2020, Defendant did

   not notify its affected clients until July or August of 2020 of the potentially compromised data.

   See Exhibit B (“Blackbaud discovered and contained this attack in May of this year.

   Unfortunately, the company did not notify its clients - including Planned Parenthood - until

   midJuly. To say the least, we find this delay unacceptable, and we are extremely dissatisfied with

   Blackbaud's lack of transparency around this incident”).

            43.     Defendant had obligations created by federal law, contracts, industry standards,

   common law, and privacy representations made to Plaintiffs and Class Members, to keep their

   Private Information confidential and to protect it from unauthorized access and disclosure.

            44.     As noted by Planned Parenthood in its Notice:



   14
        https://www.blackbaud.com/securityincident (Last Accessed August 12, 2020).
                                                    12
Case 2:20-cv-14319-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 13 of 35



          Planned Parenthood's service agreements with Blackbaud require them to employ
          stringent security measures to protect the data of our supporters , and this breach
          has violated those agreements. We are conducting a close investigation to fully
          understand what measures Blackbaud is taking to remediate this situation and
          prevent further incidents. Exhibit B.

          45.     Plaintiffs and Class Members provided their Private Information to Defendant

   with the reasonable expectation and mutual understanding that Defendant would comply with

   their obligations to keep such information confidential and secure from unauthorized access.

          46.     Defendant’s data security obligations were particularly important given the

   substantial increase in cyberattacks and/or data breaches in its client’s various industries

   preceding the date of the breach.

          47.     Indeed, cyberattacks have become so notorious that the Federal Bureau of

   Investigation (“FBI”) and U.S. Secret Service have issued a warning to potential targets so they

   are aware of, and prepared for, a potential attack. 15

          48.     The increase in such attacks, and attendant risk of future attacks, was widely

   known to the public and to anyone in Defendant’s industry, including by Defendant’s own

   admissions in its 2019 Annual Report.

          49.     Defendant breached its obligations to Plaintiffs and Class Members and/or was

   otherwise negligent and reckless because it failed to properly maintain and safeguard

   Defendant’s computer systems and data. Defendant’s unlawful conduct includes, but is not

   limited to, the following acts and/or omissions:

                  a. Failing to maintain an adequate data security system to reduce the risk
                     of data breaches and cyber-attacks;

                  b. Failing to adequately protect patients’ Private Information;



   15
      https://www.law360.com/consumerprotection/articles/1220974/fbi-secret-service-warn-of-
   targeted-ransomware (emphasis added) (Last Accessed August 12, 2020).
                                                      13
Case 2:20-cv-14319-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 14 of 35



                     c. Failing to properly monitor their own data security systems for
                        existing intrusions;

                     d. Failing to timely notify its Clients, Plaintiffs, and Class Members of
                        the data breach; and

                     e. In other such ways to be discovered.


           50.       As the result of Defendant’s failure to take certain measures to prevent the attack

   until after the attack occurred, Defendant negligently and unlawfully failed to safeguard

   Plaintiffs and Class Members’ Private Information.

           51.       Accordingly, as outlined below, Plaintiffs and Class Members’ daily lives were

   severely disrupted. Now Plaintiffs and Class Members face an increased risk of fraud and

   identity theft.

        CYBERATTACKS AND DATA BREACHES CAUSE DISRUPTION AND PUT
        CONSUMERS AT AN INCREASED RISK OF FRAUD AND IDENTIFY THEFT

           52.       Cyberattacks and data breaches of medical facilities, schools, and non-profit

   entities are especially problematic because of the disruption they cause to the overall daily lives

   of patients, students, donors, and other individuals affected by the attack.

           53.       The United States Government Accountability Office released a report in 2007

   regarding data breaches (“GOA Report”) finding that victims of identity theft will face

   “substantial costs and time to repair the damage to their good name and credit record.”16

           54.       The FTC recommends that identity theft victims take several steps to protect their

   personal and financial information after a data breach, including contacting one of the credit

   bureaus to place a fraud alert (consider an extended fraud alert that lasts for seven years if



   16
     See “Data Breaches Are Frequent, but Evidence of Resulting Identity Theft Is Limited;
   However, the Full Extent Is Unknown,” p. 2, U.S. Government Accountability Office, June
   2007, https://www.gao.gov/new.items/d07737.pdf (last visited Apr. 12, 2019) (“GAO Report”).
                                                     14
Case 2:20-cv-14319-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 15 of 35



   someone steals their identity), reviewing their credit reports, contacting companies to remove

   fraudulent charges from their accounts, placing a credit freeze on their credit, and correcting their

   credit reports.17

            55.    Identity thieves use stolen Private Information such as Social Security numbers

   for a variety of crimes, including credit card fraud, phone or utilities fraud, and bank/finance

   fraud.

            56.    Identity thieves can also use Social Security numbers to obtain a driver’s license

   or official identification card in the victim’s name, but with the thief’s picture; use the victim’s

   name and Social Security number to obtain government benefits; or file a fraudulent tax return

   using the victim’s information. In addition, identity thieves may obtain a job using the victim’s

   Social Security number, rent a house or receive medical services in the victim’s name, and may

   even give the victim’s personal information to police during an arrest resulting in an arrest

   warrant being issued in the victim’s name. A study by Identity Theft Resource Center shows the

   multitude of harms caused by fraudulent use of personal and financial information:18




                                 [GRAPHIC ON FOLLOWING PAGE]




   17
     See https://www.identitytheft.gov/Steps (last visited April 12, 2019).
   18
     “Credit Card and ID Theft Statistics” by Jason Steele, 10/24/2017, at:
   https://www.creditcards.com/credit-card-news/credit-card-security-id-theft-fraud-statistics-
   1276.php (last visited August 12, 2020).
                                                    15
Case 2:20-cv-14319-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 16 of 35




          57.     Private Information is a valuable property right.19 Its value is axiomatic,

   considering the value of Big Data in corporate America and the consequences of cyber thefts

   include heavy prison sentences. This obvious risk to reward analysis illustrates that Private

   Information has considerable market value.

          58.     It must also be noted there may be a substantial time lag – measured in years --

   between when harm occurs versus when it is discovered, and also between when Private

   Information and/or financial information is stolen and when it is used. According to the U.S.

   Government Accountability Office, which conducted a study regarding data breaches:

          [L]aw enforcement officials told us that in some cases, stolen data may be held
          for up to a year or more before being used to commit identity theft. Further, once
          stolen data have been sold or posted on the Web, fraudulent use of that
   19
      See, e.g., John T. Soma, et al, Corporate Privacy Trend: The “Value” of Personally Identifiable
   Information (“PII”) Equals the “Value" of Financial Assets, 15 Rich. J.L. & Tech. 11, at *3-4
   (2009) (“PII, which companies obtain at little cost, has quantifiable value that is rapidly reaching
   a level comparable to the value of traditional financial assets.”) (citations omitted).
                                                   16
Case 2:20-cv-14319-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 17 of 35



           information may continue for years. As a result, studies that attempt to measure
           the harm resulting from data breaches cannot necessarily rule out all future harm.

   See GAO Report, at p. 29.

           59.     Private Information and financial information are such valuable commodities to

   identity thieves that once the information has been compromised, criminals often trade the

   information on the “cyber black-market” for years.

           60.     There is a strong probability that entire batches of stolen information have been

   dumped on the black market and are yet to be dumped on the black market, meaning Plaintiffs

   and Class Members are at an increased risk of fraud and identity theft for many years into the

   future. Thus, as the Notices advises, Plaintiffs and Class Members must vigilantly monitor their

   financial and medical accounts for many years to come. See Exhibit A.

                         PLAINTIFFS AND CLASS MEMBERS’ DAMAGES

           61.     To date, Defendant has done nothing to provide Plaintiffs and Class Members

   with relief for the damages they have suffered as a result of the Data Breach including, but not

   limited to, the costs of credit monitoring, as well as costs and loss of time they incurred because

   of the stolen data.

           62.     Plaintiffs and Class Members have been damaged by the compromise of their

   Private Information in the Data Breach.

           63.     Plaintiff Pam Arthur’s Private Information was compromised as a direct and

   proximate result of the Data Breach. While the compromise of Ms. Arthur’s information was

   known as early as May of 2020, she did not receive a Notice until August 14, 2020 due to

   Blackbaud’s delay in notifying its Clients. Exhibit A.

           64.     Likewise, Plaintiff Dorothy Kamm’s Private Information was compromised as a

   direct and proximate result of the Data Breach.          While the compromise of Ms. Arthur’s

                                                   17
Case 2:20-cv-14319-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 18 of 35



   information was known as early as May of 2020, she did not receive a Notice until August 16,

   2020 due to Blackbaud’s delay in notifying its Clients. Exhibit B.

          65.     Like Plaintiffs, other Class Members’ Private Information was compromised as a

   direct and proximate result of the Data Breach.

          66.     As a direct and proximate result of Defendant’s conduct, Plaintiffs and Class

   Members have been placed at an imminent, immediate, and continuing increased risk of harm

   from fraud and identity theft.

          67.     As a direct and proximate result of Defendant’s conduct, Plaintiffs and Class

   Members have been forced to expend time dealing with the effects of the Data Breach.

          68.     Plaintiffs and Class Members face substantial risk of out-of-pocket fraud losses

   such as loans opened in their names, medical services billed in their names, tax return fraud,

   utility bills opened in their names, credit card fraud, and similar identity theft.

          69.     Plaintiffs and Class Members face substantial risk of being targeted for future

   phishing, data intrusion, and other illegal schemes based on their Private Information as potential

   fraudsters could use that information to more effectively target such schemes to Plaintiffs and

   Class Members.

          70.     Plaintiffs and Class Members may also incur out-of-pocket costs for protective

   measures such as credit monitoring fees, credit report fees, credit freeze fees, and similar costs

   directly or indirectly related to the Data Breach.

          71.     Plaintiffs and Class Members also suffered a loss of value of their Private

   Information when it was acquired by cyber thieves in the Data Breach. Numerous courts have

   recognized the propriety of loss of value damages in related cases.




                                                     18
Case 2:20-cv-14319-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 19 of 35



          72.     Plaintiffs and Class Members have spent and will continue to spend significant

   amounts of time to monitor their financial, student, and medical accounts and records for misuse.

          73.     Plaintiffs and Class Members have suffered or will suffer actual injury as a direct

   result of the Data Breach. Like Plaintiffs, many victims suffered ascertainable losses in the form

   of out-of-pocket expenses and the value of their time reasonably incurred to remedy or mitigate

   the effects of the Data Breach relating to:

                  a. Finding fraudulent charges;

                  b. Canceling and reissuing credit and debit cards;

                  c. Purchasing credit monitoring and identity theft prevention;

                  d. Addressing their inability to withdraw funds linked to compromised accounts;

                  e. Taking trips to banks and waiting in line to obtain funds held in limited
                     accounts;

                  f. Placing “freezes” and “alerts” with credit reporting agencies;

                  g. Spending time on the phone with or at a financial institution to dispute
                     fraudulent charges;

                  h. Contacting financial institutions and closing or modifying financial accounts;

                  i. Resetting automatic billing and payment instructions from compromised
                     credit and debit cards to new ones;

                  j. Paying late fees and declined payment fees imposed as a result of failed
                     automatic payments that were tied to compromised cards that had to be
                     cancelled; and

                  k. Closely reviewing and monitoring bank accounts and credit reports for
                     unauthorized activity for years to come.

          74.     Moreover, Plaintiffs and Class Members have an interest in ensuring that their

   Private Information, which is believed to remain in the possession of Defendant, is protected

   from further breaches by the implementation of security measures and safeguards, including, but



                                                   19
Case 2:20-cv-14319-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 20 of 35



   not limited to, making sure that the storage of data or documents containing personal and

   financial information is not accessible online and that access to such data is password-protected.

          75.     Further, as a result of Defendant’s conduct, Plaintiffs and Class Members are

   forced to live with the knowledge that their Private Information—which contains the most

   intimate details about a person’s life, may be disclosed to the entire world, thereby subjecting

   them to embarrassment and depriving them of their right to privacy.

          76.     As many of the purchasers of Private Information do not utilize the information

   for years, Plaintiffs and Class Members are forced for long periods of time to endure the fear of

   whether their information will be used.

          77.     As a direct and proximate result of Defendant’s actions and inactions, Plaintiffs

   and Class Members have suffered anxiety, emotional distress, and loss of privacy, and are at an

   increased risk of future harm.

                                    CLASS ACTION ALLEGATIONS

          78.     Plaintiffs bring this action on behalf of themselves and on behalf of all other

   persons similarly situated (“the Class”).

          79.     Plaintiffs propose the following Class definition, subject to amendment as

   appropriate:

          All persons in the State of Florida whose Private Information was compromised in
          the February through May of 2020 Data Breach described by Defendant at
          www.blackbaud.com/securityincident

   Excluded from the Class are Defendant’s officers, directors, and employees; any entity in which

   Defendant has a controlling interest; and the affiliates, legal representatives, attorneys,

   successors, heirs, and assigns of Defendant. Excluded also from the Class are members of the

   judiciary to whom this case is assigned, their families and members of their staff.



                                                   20
Case 2:20-cv-14319-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 21 of 35



          80.     Numerosity. The members of the Class are so numerous that joinder of all of

   them is impracticable. While the exact number of Class members is unknown to Plaintiffs at this

   time, based on information and belief, the class consists of approximately tens of thousands of

   persons whose data was compromised in Data Breach.

          81.     Commonality. There are questions of law and fact common to the Class, which

   predominate over any questions affecting only individual Class Members. These common

   questions of law and fact include, without limitation:

                      a. Whether Defendant unlawfully used, maintained, lost, or disclosed
                         Plaintiffs’ and Class Members’ Private Information;

                      b. Whether Defendant failed to implement and maintain reasonable
                         security procedures and practices appropriate to the nature and
                         scope of the information compromised in the Data Breach;

                      c. Whether Defendant’s data security systems prior to and during the
                         Data Breach complied with applicable data security laws and
                         regulations;

                      d. Whether Defendant’s data security systems prior to and during the
                         Data Breach were consistent with industry standards;

                      e. Whether Defendant owed a duty to Class Members to safeguard
                         their Private Information;

                      f. Whether Defendant breached their duty to Class Members to
                         safeguard their Private Information;

                      g. Whether computer hackers obtained Class Members’ Private
                         Information in the Data Breach;

                      h. Whether Defendant knew or should have known that their data
                         security systems and monitoring processes were deficient;

                      i. Whether Plaintiffs and Class Members suffered legally cognizable
                         damages as a result of Defendant’s misconduct;

                      j. Whether Defendant’s conduct was negligent;

                      k. Whether Defendant’s conduct was per se negligent;

                                                   21
Case 2:20-cv-14319-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 22 of 35




                      l. Whether Defendant’s acts, inactions, and practices complained of
                         herein amount to acts of intrusion upon seclusion under the law;

                      m. Whether Defendant failed to provide notice of the Data Breach in a
                         timely manner, and;

                      n. Whether Plaintiffs and Class Members are entitled to damages,
                         treble damages, civil penalties, punitive damages, and/or injunctive
                         relief.

          82.     Typicality. Plaintiffs’ claims are typical of those of other Class Members because

   Plaintiffs’ information, like that of every other Class Member, was compromised in the Data

   Breach.

          83.     Adequacy of Representation. Plaintiffs will fairly and adequately represent and

   protect the interests of the members of the Class.        Plaintiffs’ Counsel are competent and

   experienced in litigating class actions.

          84.     Predominance. Defendant has engaged in a common course of conduct toward

   Plaintiffs and Class Members, in that all the Plaintiffs and Class Members’ data was stored on

   the same computer systems and unlawfully accessed in the same way. The common issues

   arising from Defendant’s conduct affecting Class Members, as described supra, predominate

   over any individualized issues. Adjudication of these common issues in a single action has

   important and desirable advantages of judicial economy.

          85.     Superiority. A class action is superior to other available methods for the fair and

   efficient adjudication of the controversy. Class treatment of common questions of law and fact is

   superior to multiple individual actions or piecemeal litigation. Absent a class action, most class

   members would likely find that the cost of litigating their individual claim is prohibitively high

   and would therefore have no effective remedy. The prosecution of separate actions by individual

   class members would create a risk of inconsistent or varying adjudications with respect to

                                                  22
Case 2:20-cv-14319-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 23 of 35



   individual class members, which would establish incompatible standards of conduct for

   Defendant. In contrast, the conduct of this action as a class action presents far fewer management

   difficulties, conserves judicial resources and the parties’ resources, and protects the rights of

   each class member.

             86.   Defendant has acted on grounds that apply generally to the Class as a whole, so

   that class certification, injunctive relief, and corresponding declaratory relief are appropriate on a

   class-wide basis.

                                        FOR A FIRST CAUSE OF ACTION
                                                   NEGLIGENCE
                                   (On Behalf of Plaintiffs and All Class Members)

             87.   Plaintiffs re-allege and incorporate by reference Paragraphs 1 through 86 above,

   as if fully set forth herein.

             88.   Defendant’s Clients required Plaintiffs and Class Members to submit non-public

   personal information in order to obtain medical, educational, and other services. Defendant had

   a duty to its Clients, Plaintiffs, and Class Members to securely maintain the Private Information

   collected.

             89.   By accepting the duty to maintain and secure this data in its computer property,

   and sharing it and using it for commercial gain, Defendant had a duty of care to use reasonable

   means to secure and safeguard its computer property—and Plaintiffs’ and Class Members’

   Private Information held within it—to prevent disclosure of the information, and to safeguard the

   information from theft. Defendant’s duty included a responsibility to implement processes by

   which it could detect a breach of its security systems in a reasonably expeditious period of time

   and to give prompt notice to those affected in the case of a data breach and/or ransomware

   attack.


                                                     23
Case 2:20-cv-14319-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 24 of 35



          90.     Defendant owed a duty of care to Plaintiffs and Class Members to provide data

   security consistent with industry standards and other requirements discussed herein, and to

   ensure that its systems and networks, and the personnel responsible for them, adequately

   protected the Private Information.

          91.     Defendant’s duty of care to use reasonable security measures arose as a result of

   the special relationship that existed between Defendant and its Clients and Users, which is

   recognized by Defendants Policy Notice North America, as well as laws and regulations.

   Defendant was in a position to ensure that its systems were sufficient to protect against the

   foreseeable risk of harm to Class Members from a ransomware attack and/or data breach.

          92.     Defendant had a specific duty to employ reasonable security measures under

   Section 5 of the Federal Trade Commission Act, 15 U.S.C. § 45, which prohibits “unfair . . .

   practices in or affecting commerce,” including, as interpreted and enforced by the FTC, the

   unfair practice of failing to use reasonable measures to protect confidential data.

          93.     Defendant’s duty to use reasonable care in protecting confidential data arose not

   only as a result of the statutes and regulations described above, but also because Defendant is

   bound by industry standards to protect confidential Private Information.

          94.     Defendant breached its duties, and thus was negligent, by failing to use reasonable

   measures to protect Class Members’ Private Information. The specific negligent acts and

   omissions committed by Defendant include, but are not limited to, the following:

          a.      Failing to adopt, implement, and maintain adequate security measures to

                  safeguard Class Members’ Private Information;

          b.      Failing to adequately monitor the security of their networks and systems;




                                                    24
Case 2:20-cv-14319-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 25 of 35



          c.      Failure to periodically ensure that their email system had plans in place to

                  maintain reasonable data security safeguards;

          d.      Allowing unauthorized access to Class Members’ Private Information;

          e.      Failing to detect in a timely manner that Class Members’ Private Information had

                  been compromised; and

          f.      Failing to timely notify Class Members about the Ransomware Attack so that they

                  could take appropriate steps to mitigate the potential for identity theft and other

                  damages.

          95.     It was foreseeable that Defendant’s failure to use reasonable measures to protect

   Class Members’ Private Information would result in injury to Class Members. Further, the

   breach of security was reasonably foreseeable given the known high frequency of ransomware

   attacks and data breaches in the Clients’ various industries.

          96.     It was therefore foreseeable that the failure to adequately safeguard Class

   Members’ Private Information would result in one or more types of injuries to Class Members.

          97.     Plaintiffs and Class Members are entitled to compensatory and consequential

   damages suffered as a result of the Data Breach.

          98.     Plaintiffs and Class Members are also entitled to injunctive relief requiring

   Defendant to, e.g., (i) strengthen its data security systems and monitoring procedures; (ii) submit

   to future annual audits of those systems and monitoring procedures; and (iii) immediately

   provide adequate credit monitoring to all Class Members.

                                 FOR A SECOND CAUSE OF ACTION
                                       INVASION OF PRIVACY
                              (On Behalf of Plaintiffs and All Class Members)




                                                    25
Case 2:20-cv-14319-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 26 of 35



           99.     Plaintiffs repeats and re-alleges each and every allegation contained in Paragraphs

   1 through 86, as if fully set forth herein.

           100.    The State of Florida recognizes the tort of invasion of privacy. In 1996, the

   Supreme Court set forth what was included within the common law tort of invasion of privacy.

   As recognized in Agency for Health Care Administration v. Associated Industries of Florida,

   Inc., 678 So.2d 1239, 1252 n. 20 (Fla.1996) (hereinafter AHCA ), the four categories are:

                   (1) appropriation—the unauthorized use of a person's name or likeness to obtain
                   some benefit;
                   (2) intrusion—physically or electronically intruding into one's private quarters;
                   (3) public disclosure of private facts—the dissemination of truthful private
                   information which a reasonable person would find objectionable; and
                   (4) false light in the public eye—publication of facts which place a person in a
                   false light even though the facts themselves may not be defamatory.

           101.    Plaintiffs and Class Members had a reasonable expectation of privacy, and

   freedom from exposure, in the Private Information Defendant mishandled.

           102.    Defendant’s conduct as alleged above intruded upon Plaintiffs and Class

   Members’ private facts and information under common law.

           103.    Defendant’s intrusion was substantial and unreasonable enough to be legally

   cognizable, in that the reasonable expectation of persons of normal and ordinary sensibilities,

   including Plaintiffs, is that the Private Information disclosed to Defendant’s Clients would be

   properly maintained and secured.

           104.    By failing to keep Plaintiffs’ and Class Members’ Private Information safe, and

   by misusing and/or disclosing said information to unauthorized parties for unauthorized use,

   Defendant intentionally invaded Plaintiffs’ and Class Members’ privacy by:




                                                    26
Case 2:20-cv-14319-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 27 of 35



          a.        Intentionally and substantially intruding into Plaintiffs’ and Class Members’

                    private affairs in a manner that identifies Plaintiffs and Class Members and that

                    would be objectionable to an reasonable person; and

          b.        Disseminating and/or publicizing truthful private facts about Plaintiffs and Class

                    Members, which are objectionable to a reasonable person; and

          c.        Intentionally causing anguish or suffering to Plaintiffs and Class Members.

          105.      Defendant knew that a reasonable person in Plaintiffs’ or a Class Member’s

   position would consider Defendant’s intentional actions objectionable.

          106.      Defendant invaded Plaintiffs’ and Class Members’ right to privacy and intruded

   into Plaintiffs’ and Class Members’ private affairs by intentionally misusing and/or disclosing

   their Private Information without their informed, voluntary, affirmative, and clear consent.

          107.      Defendant intentionally concealed from Plaintiffs and Class Members an incident

   that misused and/or disclosed their Private information without their informed, voluntary,

   affirmative, and clear consent.

          108.      As a proximate result of such intentional misuse and disclosures, Plaintiffs’ and

   Class Members’ reasonable expectations of privacy in their Private Information was unduly

   frustrated and thwarted. Defendant’s conduct amounted to a substantial and serious invasion of

   Plaintiffs’ and Class Members’ protected privacy interests causing anguish and suffering such

   that a reasonable person would consider Defendant’s intentional actions or inaction

   objectionable.

          109.      In failing to protect Plaintiffs’ and Class Members’ Private Information, and in

   intentionally misusing and/or disclosing their Private Information, Defendant acted with

   intentional malice and oppression and in conscious disregard of Plaintiffs’ and Class Members’



                                                    27
Case 2:20-cv-14319-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 28 of 35



   rights to have such information kept confidential and private. Plaintiffs, therefore, seeks an

   award of damages on behalf of themselves and the Class.

                                       FOR A THIRD CAUSE OF ACTION
                                       BREACH OF EXPRESS CONTRACT
                                   (On Behalf of Plaintiffs and All Class Members)

           110.    Plaintiffs re-allege and incorporate by reference Paragraphs 1 through 86 above,

   as if fully set forth herein.

           111.    Plaintiffs and members of the Class allege that they were the direct or third-party

   beneficiaries of valid and enforceable express contracts, with Defendant (including, inter alia,

   Privacy Policy North America).

           112.    In fact, Plaintiffs’ Privacy Policy North America expressly extends to any

   “constituent, supporter, patient or student of one of [Blackbaud’s] customers…”20

           113.    The valid and enforceable express contracts that Plaintiffs, Class Members, and

   Defendant’s Clients entered into with Defendant include Defendant’s promise to protect Private

   Information given to Defendant’s Clients and otherwise maintained and secured by Defendant.

           114.      Under these express contracts, Defendant promised and were obligated to protect

   Plaintiffs’ and the Class Members’ Private Information. In exchange, Defendant’s Clients,

   Plaintiffs, and members of the Class agreed to pay money for these services.

           115.    The protection of Plaintiffs’ and Class Members’ Private Information were

   material aspects of these contracts.

           116.    At all relevant times, Defendant expressly represented in its Privacy Policy North

   America as follows:




   20
     https://www.blackbaud.com/company/privacy-policy/north-america (Last Accessed August
   12, 2020).
                                                     28
Case 2:20-cv-14319-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 29 of 35



          While no website can guarantee exhaustive security, we maintain appropriate
          physical, electronic and procedural safeguards to protect your personal
          information collected via the website. We protect our databases with various
          physical, technical and procedural measures and we restrict access to your
          information by unauthorized persons. We also advise all Blackbaud employees
          about their responsibility to protect customer data and we provide them with
          appropriate guidelines for adhering to our company’s business ethics standards
          and confidentiality policies.


          117.    Defendant’s express representations, including, but not limited to, express

   representations found in its Privacy Policy, formed an express contract requiring Defendant to

   implement data security adequate to safeguard and protect the privacy of Plaintiffs’ and Class

   Members’ Private Information.

          118.    Consumers of healthcare and education, as well as non-profit donors, value their

   privacy, the privacy of their dependents, and the ability to keep their Private Information

   associated with healthcare, education, and other institutions private. To customers such as

   Plaintiffs and Class Members, maintenance and security of Private Information that does not

   adhere to industry standard data security protocols to protect Private Information is

   fundamentally less useful and less valuable than such services that adhere to industry-standard

   data security. Plaintiffs and Class Members would not have given Defendant’s Clients and

   Defendants their Private Information, and otherwise entered into these contracts with Defendant

   and/or its Clients as a direct or third-party beneficiary without an understanding that their Private

   Information would be safeguarded and protected.

          119.    A meeting of the minds occurred, as Plaintiffs and members of the Class provided

   their Private Information to Defendant and/or its affiliated Clients, and expected protection of

   their Private Information.




                                                    29
Case 2:20-cv-14319-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 30 of 35



            120.   Plaintiffs and Class Members performed their obligations under the contract,

   including when they paid for services provided by Defendants’ Clients or otherwise donated

   money.

            121.   Defendant materially breached its contractual obligation to protect the Private

   Information Defendant gathered when the information was accessed or exfiltrated by

   unauthorized personnel as part of the Data Breach.

            122.   Defendant materially breached the terms of these express contracts, including, but

   not limited to, the terms stated in the relevant Privacy Policy. Defendant did not “maintain

   appropriate physical, electronic and procedural safeguards to protect your personal information,”

   “protect [its] databases with various physical, technical and procedural measures and [we]

   restrict access to your information by unauthorized persons,” or otherwise adequately train

   employees.

            123.   Defendant did not comply with industry standards, or otherwise protect Plaintiffs’

   and the Class Members’ Private Information, as set forth above.

            124.   The Data Breach was a reasonably foreseeable consequence of Defendant’s

   actions in breach of these contracts.

            125.   As a result of Defendant’s failure to fulfill the data security protections promised

   in these contracts, Plaintiffs and Class Members did not receive the full benefit of the bargain,

   and instead received services that were of a diminished value to that described in the contracts.

   Plaintiffs and Class Members therefore were damaged in an amount at least equal to the

   difference in the value of the services with data security protection they paid for and the services

   they received or provided.




                                                    30
Case 2:20-cv-14319-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 31 of 35



           126.    Had Defendant disclosed that its security was inadequate or that it did not adhere

   to industry-standard security measures, the Plaintiffs, the Class Members, or any reasonable

   person would not have accepted or purchased services from Defendant and/or their Clients which

   required providing Private Information.

           127.    As a direct and proximate result of the Data Breach, Plaintiffs and Class Members

   have been harmed and have suffered, and will continue to suffer, actual damages and injuries,

   including without limitation the release, disclosure, and publication of their Private Information,

   the loss of control of their Private Information, the imminent risk of suffering additional damages

   in the future, out-of-pocket expenses, and the loss of the benefit of the bargain they had struck

   with Defendant.

           128.    Plaintiffs and Class Members are entitled to compensatory and consequential

   damages suffered as a result of the Data Breach.

                                      FOR A FOURTH CAUSE OF ACTION
                                       BREACH OF IMPLIED CONTRACT
                                   (On Behalf of Plaintiffs and All Class Members)

           129.    Plaintiffs re-allege and incorporate by reference Paragraphs 1 through 86 above,

   as if fully set forth herein.

           130.    When Plaintiffs and Class Members provided their Private Information to

   Defendant and Defendant’s Clients in exchange for Defendant and Defendant’s Clients’ services,

   they entered into implied contracts with Defendant pursuant to which Defendant agreed to

   reasonably protect such information.

           131.    Defendant solicited and invited Class Members to provide their Private

   Information as part of Defendant’s regular business practices, including through its Privacy




                                                     31
Case 2:20-cv-14319-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 32 of 35



   Policy. Plaintiffs and Class Members accepted Defendant’s offers and provided their Private

   Information to Defendant.

          132.    In entering into such implied contracts, Plaintiffs and Class Members reasonably

   believed and expected that Defendant’s data security practices complied with relevant laws and

   regulations, and were consistent with industry standards.

          133.    Plaintiffs and Class Members accepted service from, and paid money to

   Defendant’s Clients which was conferred upon Defendant, and through which Plaintiffs and

   Class Members reasonably believed and expected that Defendant would use part of those funds

   to maintain adequate data security. Defendant failed to do so.

          134.    Plaintiffs and Class Members would not have entrusted their Private Information

   to Defendant in the absence of the implied contract between them and Defendant to keep their

   information reasonably secure. Plaintiffs and Class Members would not have entrusted their

   Private Information to Defendant in the absence of their implied promise to monitor its computer

   systems and networks to ensure that it adopted reasonable data security measures.

          135.    Plaintiffs and Class Members fully and adequately performed their obligations

   under the implied contracts with Defendant.

          136.    Defendant breached its implied contracts with Class Members by failing to

   safeguard and protect their Private Information.

          137.    As a direct and proximate result of Defendant’s breaches of the implied contracts,

   Class Members sustained damages as alleged herein.

          138.    Plaintiffs and Class Members are entitled to compensatory and consequential

   damages suffered as a result of the Data Breach.




                                                  32
Case 2:20-cv-14319-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 33 of 35



           139.    Plaintiffs and Class Members are also entitled to injunctive relief requiring

   Defendant to, e.g., (i) strengthen their data security systems and monitoring procedures; (ii)

   submit to future annual audits of those systems and monitoring procedures; and (iii) immediately

   provide adequate credit monitoring to all Class Members.

                                        FOR A FIFTH CAUSE OF ACTION
                                              NEGLIGENCE PER SE
                                   (On Behalf of Plaintiffs and All Class Members)

           140.    Plaintiffs re-allege and incorporate by reference Paragraphs 1 through 86, above

   as if fully set forth herein.

           141.    Pursuant to the Federal Trade Commission Act (15 U.S.C. § 45), Defendant had a

   duty to provide fair and adequate computer systems and data security practices to safeguard

   Plaintiffs’ and Class Members’ Private Information.

           142.    Pursuant to the Gramm-Leach-Bliley Act (15 U.S.C. § 6801), Defendant had a

   duty to protect the security and confidentiality of Plaintiffs’ and Class Members’ Private

   Information.

           143.    Defendant breached its duties to Plaintiffs and Class Members under the Federal

   Trade Commission Act and the Gramm-Leach-Bliley Act by failing to provide fair, reasonable,

   or adequate computer systems and data security practices to safeguard Plaintiffs’ and Class

   Members’ Private Information.

           144.    Defendant’s failure to comply with applicable laws and regulations constitutes

   negligence per se.

           145.    But for Defendant’s wrongful and negligent breach of its duties owed to Plaintiffs

   and Class Members, Plaintiffs and Class Members would not have been injured.




                                                     33
Case 2:20-cv-14319-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 34 of 35



          146.    The injury and harm suffered by Plaintiffs and Class Members was the reasonably

   foreseeable result of Defendant’s breach of its duties. Defendant knew or should have known

   that it was failing to meet its duties, and that Defendant’s breach would cause Plaintiffs and

   Class Members to experience the foreseeable harms associated with the exposure of their Private

   Information.

          147.    As a direct and proximate result of Defendant’s negligent conduct, Plaintiffs and

   Class Members have suffered injury and are entitled to compensatory, consequential, and

   punitive damages in an amount to be proven at trial.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs pray for judgment as follows:

              a) For an Order certifying this action as a class action and appointing Plaintiffs and

                  their Counsel to represent the Class;

              b) For equitable relief enjoining Defendant from engaging in the wrongful conduct

                  complained of herein pertaining to the misuse and/or disclosure of Plaintiffs’ and

                  Class Members’ Private Information, and from refusing to issue prompt, complete

                  and accurate disclosures to Plaintiffs and Class Members;

              c) For equitable relief compelling Defendant to utilize appropriate methods and

                  policies with respect to consumer data collection, storage, and safety, and to

                  disclose with specificity the type of Private Information compromised during the

                  Data Breach;

              d) For equitable relief requiring restitution and disgorgement of the revenues

                  wrongfully retained as a result of Defendant’s wrongful conduct;




                                                   34
Case 2:20-cv-14319-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 35 of 35



             e) Ordering Defendant to pay for not less than seven years of credit monitoring

                services for Plaintiffs and the Class;

             f) For an award of actual damages, compensatory damages, statutory damages, and

                statutory penalties, in an amount to be determined, as allowable by law;

             g) For an award of punitive damages, as allowable by law;

             h) For an award of attorneys’ fees and costs, and any other expense, including expert

                witness fees;

             i) Pre- and post-judgment interest on any amounts awarded; and

             j) Such other and further relief as this court may deem just and proper.

                                     JURY TRIAL DEMAND

                        Plaintiffs demand a jury trial on all issues so triable.

    Dated: September 11, 2020                             Respectfully submitted,

                                                          GREG COLEMAN LAW

                                                          /s/ Rachel Soffin___
                                                         Rachel Soffin
                                                         Gregory F. Coleman*
                                                         GREG COLEMAN LAW PC
                                                         800 S. Gay Street, Suite 1100
                                                         Knoxville, TN 37929
                                                         T: 865-247-0080
                                                         F: 865-522-0049
                                                         rachel@gregcolemanlaw.com
                                                         greg@gregcolemanlaw.com

                                                         *To be admitted pro hac vice




                                                  35
